Title: From George Washington to Major General Philip Schuyler, 18 January 1779
From: Washington, George
To: Schuyler, Philip


Dear Sir
Philada 18 January 1779

I have had the pleasure of receiving your favs. of the 1st and 2d instants with their several inclosures.
Since my arrival in this City, to which I was called by Congress to confer with them on matters relative to our future operations, several circumstances have, in the course of our enquiries and deliberations, convinced us of the absolute necessity of contracting our system. It has therefore been determined to lay the Niagara expedition entirely aside for the present and content ourselves with some operations on a smaller scale against the savages and those people who have infested our frontier the preceding Campaign. It will for these Reasons be necessary for you to put an immediate stop to all the preparations for that purpose more particularly pointed out in my letter of the 18th Decemr (which inclosed you a Copy of the instructions given to the Qr Mr Gl) except such as may be usefully employed in the prosecution of our Indian expedition. General Greene will refer Colo. Lewis to you for his line of conduct in this matter, and when you give him his directions you may assign him such Reasons for this sudden change as shall seem to you most prudent and plausible. I shall when I am somewhat more at leisure take an opportunity of informg you more fully of the causes of this alteration of measures.
I was exceedingly sorry to be made acquainted with your determination to resign your command in the Army. I can say with truth that I should have been happy to have derived that assistance from you in your military Capacity which I shall always take the liberty of asking as from my private friend and a friend of his Country.
I had pleased myself with the hopes of seeing you in Albany sometime this Winter, but I shall be detained here so much longer than I expected that I have given up all thoughts of that kind.
I laid that part of your letter of the 1st which respects Indian Affairs, before Congress. They have desired that your promises may be complied with, and I shall direct Genl Clinton to have the stockade Fort built if the Oneidas request it. I am &.
